PER CURIAM.
On September 25,1987 the Judicial Qualifications Commission recommended that the Court order Judge James B. Sanderlin’s involuntary retirement due to a physical disability which seriously interferes with the performance of his judicial duties. Judge Sanderlin, his counsel, and his curator do not contest the commission’s recommendation. Therefore, we adopt the commission’s recommendation and declare James B. Sanderlin to be involuntarily retired from judicial service as of 12:01 a.m., Thursday, October 1, 1987.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT and KOGAN, JJ., concur.